Atkinson, Justice.
This was an application hy stockholders of a corporation to intervene in an equitable suit for the purpose of recovering damages from receivers appointed in the case, and their bondsmen, on account of alleged wrongful conduct by the receivers, injurious to the property of the corporation. Held, that if there was a right of action for any injury complained of, it was in the corporation and not in the stockholders; and no reason appearing why the action should be brought by the stockholders instead of the corporation, the judge did not err in dismissing the petition for intervention. Code of 1933, §§ 3-109, 22-712: Steele Lumber Co. v. Laurens Lumber Co., 98 Ga. 329 (5) (24 S. E. 755); Cornell v. Sims, 111 Ga. 828 (36 S. E. 627); Hearn v. Clare, 131 Ga. 374 (62 S. E. 187); 14 C. J. 931, § 1449.

Judgment affirmed.


All the Justices eoneur.